 Case 6:20-cv-01652-RBD-DCI Document 7 Filed 09/24/20 Page 1 of 1 PageID 23




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

                                                    CASE NO.: 6:20-cv-1652-Orl-37DCI

NEELKANATH DAVE,

                     Plaintiff,
vs.

BUMBY ONE LLC d/b/a Bumby Food Mart
and BRIJESH PATEL,

                     Defendants.
                                            /

            PLAINTIFF’S NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

      IS related to pending or closed civil or criminal case(s) previously filed in this Court, or
      another Federal or State court, or administrative agency as indicated below: N/A


 X    IS NOT related to any pending or closed civil or criminal case filed with this Court, or any
      other Federal or State court, or administrative agency.

      I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
      ACTIONS upon each party no later than fourteen days after appearance of the party.

Dated: September 24, 2020                           Respectfully submitted,

                                                    /s/ N. Ryan LaBar, Esq.
                                                    N. RYAN LABAR, ESQ.
                                                    Florida Bar No.: 0010535
                                                    Email: rlabar@labaradams.com
                                                    SCOTT C. ADAMS, ESQ.
                                                    Bar No.: 0573442
                                                    Email: sadams@labaradams.com
                                                    LABAR & ADAMS, P.A.
                                                    2300 East Concord Street
                                                    Orlando, Florida 32801
                                                    Tel.: (407) 835-8968
                                                     Fax.: (407) 835-8969
